 AECE\VED
   Case: 4:20-cv-00918-NCC           Doc. #: 1 Filed: 07/13/20 Page: 1 of 9 PageID #: 1

   JUL 1 s iozo             UNITED STATES DISTRICT COURT FOR
 u.s. District Court        THE EASTERN DISTRICT OF MISSOURI
Eastern District of MO                        DIVISION


  Samuel Ray Noland                                )
                                                   )           Complaint for a Civil Case
                                                   )
                                                   )
                                                   )
                                                   )
  (Write the full name of each plaintiff                       Case No.
                                                   )
  who is filing this complaint. If the                         (to be assigned by Clerk of
                                                   )
  names of all the plaintiffs cannot fit in                    District Court)
                                                   )
  the space above, please write "see
                                                   )
  attached" in the space and attach an
                                                   )             Plaintiff requests trial by jury:
  additional page with the full list of
                                                   )
  names.)                                                        JZlves 0No
                                                   )
  v. -                                             )
  World Bank                                       )
  Mrs. Elizabeth M. Maher                          )
  Mr.Joseph H. Michael                             )
  Katie L. Smith                                   )
                                                   )
                                                   )
  (Write the full name of each defendant.
                                                   )
  The caption must include the names of
                                                   )
  all of the parties. Fed. R. Civ. P. lO(a).
                                                   )
  Merely listing one party and writing "et
                                                   )
  al." is insufficient. Attach additional
                                                   )
  sheets if necessary.)


                                       CIVIL COMPLAINT

                                               NOTICE:

   Federal Rule -of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
  public access to electronic court files. Under this rule, papers filed with the court should not
   contain: an individual's full social security number or full birth date, the full name of a person
  known to be a minor, or a complete financial account number. A filing may include only: the last
  four digits of a social security number, the year of an individual's birth, a minor's initials, and the
  last four digits ofa financial account number.

  Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness
  statements, or any other materials to the Clerk's Office with this complaint.

  In order for your complaint to be filed, it must be accompanied .by the $400.00 filing fee or an
  application to proceed without prepaying fees or costs.
     Case: 4:20-cv-00918-NCC Doc. #: 1 Filed: 07/13/20 Page: 2 of 9 PageID #: 2




I.      The Parties to This Complaint

        A.     The Plaintiff(s)
        Provide the information below for each plaintiff named in the complaint. Attach
        additional pages if needed.

               Name                        Samuel Ray Noland
               Street Address              P.O.Box 775055
               City and County             St. Louis

               State and Zip Code          MO. 63177

               Telephone Number            (Horne)314 868 6944 -(cell) 314 240 4389
               E-mail Address              samuelnoland@hotrnail.com




        B.     The Defendant(s)

        Provide the information below for each defendant named in the complaint, whether the
        defendant is an individual, a government agency, an organization, or a corporation. For
        an individual defendant, include the person's job or title (if known). Attach additional
        pages if needed.



        Defendant No. 1

               Name                        Worid Bank
               Job or Title
               Street Address              1818 H Street, NW
               City and County
               State and Zip Code          Washington, DC 20433 USA
               TelephoneNumber             Tel :   (202) 473-1000
               E-mail Address


               (If more than .one defendant is named in the complaint, attach an additional
               page providing the same information for each additional defendant. Ifyou are
               suing for violation of your civil rights, you. must state whether you are suing
               each defendant in an official capacity, individual capacity, or both.)


                       ...   ~   .'   ,'
                                  .,.·.
                                                   2
    Case: 4:20-cv-00918-NCC Doc. #: 1 Filed: 07/13/20 Page: 3 of 9 PageID #: 3




B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the

defendant is an individual, a government agency, an organization, or a corporation. For

an individual defendant, include the person's job or title (if known). Attach additional

pages if needed.




Defendant No. 2



Name                  Mrs. Elizabeth M. Maher

Street Address

City and County

State and Zip Code     New jersey

Telephone Number

E-mail Address        elizabethmaherOq@gmail.com

Job or Title          State Treasurer
   Case: 4:20-cv-00918-NCC Doc. #: 1 Filed: 07/13/20 Page: 4 of 9 PageID #: 4




B. The Defendant(s)

Provide the information below for each defendant named in the complaint1 whether the

defendant is ari individual, a government agency, an organization, or a corporation. For

an individual defendant, include the person's job or title (if known}. Attach additional

pages if needed.




Defendant No. 3



Name                  Mr. Joseph H. Michael

Street Address

City and County

State and Zip Code

Telephone Number        Text/Call: + 1 (669) 250- 7733

E-mail Address         michjosephm@gmaif.com

Job orTttJe
    Case: 4:20-cv-00918-NCC Doc. #: 1 Filed: 07/13/20 Page: 5 of 9 PageID #: 5




B. The Defendant(s)

Provide the information beJow for each defendant named in the complaint, whether the

defendant is an individual, a government agency, an organization, or a corporation. For

an individual defendant, include the person's job or title {if known}. Attach additional

pages if needed.




Defendant No. 4




Name                 Katie L. Smith

Street Address

City and County

State and Zip Code

Telephone Number        1 (203) 646 6829

E-mail Address

JoborTrtle




                                                                                                                   .\',
                                                                                                     .:




                                                                               - -~
                                                                                      . ' J.   ,..   .    ·~ ..•
      Case: 4:20-cv-00918-NCC Doc. #: 1 Filed: 07/13/20 Page: 6 of 9 PageID #: 6




II.      Basis for Jurisdiction

         Federal courts are courts of limited jurisdiction (limited power). Generally, only three
         types of cases can be heard in federal court. Provide the information for this case.
         (Include all information that applies to your case)

         A.      Federal question
         List the specific federal statutes, federal treaties, and/or provisions of the United States
         Constitution that are at issue in this case.
         H.R.2301 - Seniors Fraud Prevention Act of 2019
         116th Congress (2019-2020)




         B.      Suit against the Federal Government, a federal official, or federal agency
         List the federal officials or federal agencies involved, if any.




         C.      Diversity of Citizenship
         These are cases in which a citizen of one State sues a citizen of another State or nation,
         and the amount at stake is more than $75,000. In a diversity of citizenship case, no
         defendant may be a citizen of the same State as any plaintiff.


                 1.     The Plaintiff(s)


                         The plaintiff, (name)       Samuel Ray Noland
                                                 ~~~~~~___.:;~~~~~~
                                                                                   , is a citizen of the
                         State of (name)                  Missouri


                        (If more than one plaintiff is named in the complaint, attach an additional
                        page providing the same information for each additional plaintiff.)




                                                     3
Case: 4:20-cv-00918-NCC Doc. #: 1 Filed: 07/13/20 Page: 7 of 9 PageID #: 7

         2.     The Defendant(s)

         If the defendant is an individual


                The defendant, (name)                   Mrs. Elizabeth M. Maher        , is a citizen

                oftheStateof(name)     ~~~~~~~~~~~~~~
                                                             New Jersey              Orisacitizen




         If the defendant is a corporation

                                                                  World Bank

                is incorporated under the laws of the State of (name)

                            Washington, DC
                ~~~~~~~---'-~~~~~~~~
                                                                    , and has its principal place of

                business in the State of(name)                   Washington, DC
                                                            ~~~~~~__;;;;.__~~~~~~-
                                                                                                 Or

                is incorporated under the laws of the State of (foreign nation)




                (If more than one defendant is named in the complaint, attach an
                additional page providing the same information for each additional
                defendant.)

         3.     The Amount in Controversy

         The amount in controversy---the amount the plaintiff(s) claims the defendant(s)
         owes or the amount at stake----is more than $75,000, not counting interest and
         costs of court, because (explain):
         $250,000 Federal Government Grant promised



                                                .···'
                                       :   ,:




                                                    ··r




                                                        4
        Case: 4:20-cv-00918-NCC Doc. #: 1 Filed: 07/13/20 Page: 8 of 9 PageID #: 8

     ID.    Statement of Claim
•,   Type, or neatly print. a short and plain statement of the FACTS that support your claim(s). For
     every defendant you have named in this complaint, you must state what he or she personally did
     to harm you. If more than one claim is asserted, number each claim and wnte a short and plain
     statement of each claim in a separate paragraph. Do not make legal arguments, or cite court
     cases or statutes. Yon may attach· additional pages if necessary.

     Your statement of daim must include all of the following information:

            1.       What happened to you?
            2.       When did it happen?
            3.       Where did it happen?
            4.       What injuries did you suffer?
            5.       What did each defendant personally do, or fail to do, to harm you?
     1. The defendant received my money did not send the Federal
     Government Grant
     2. September 2019
     3. St.Louis Mo.
     4. None
     5. The defendant fail to send the Federal Government Grant




     IV.    Relief
            State briefly and precisely what damages or other                 ~elief you   want from the Court. Do
            not make legal arguments.              c.· . ' .                       ,
                                                      ;~.

            $250,000 as agreed

                                                                              ...
                                                                               ;




                                                            ,   ~·-   \   :


                                                      5
          Case: 4:20-cv-00918-NCC Doc. #: 1 Filed: 07/13/20 Page: 9 of 9 PageID #: 9

-.             Do you claim the wrongs alleged in your complaint are continuing to occur now?

                                                Yes   D     No    JZJ
                      Do you claim actual damages for the acts alleged in your complaint?

                                                Yes   JZI   No    D
                                 Do you claim punitive monetary damages?

                                                Yes   D     No    tZJ
      If you indicated that you claim actual damages or punitive monetary damages, state the
      amounts claimed and the reasons you claim you are entitled to recover these damages.
             The amount claimed $250,000
             The reason I am entitled to recover for this damage is
             defendants promised if I pay the taxes the Federal
             Government Grant would be sent.




     V.      Certification and Closing

             Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
             knowledge, information, and belief that this complaint: (1) is not being presented for an
             improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
             cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
             extending, modifying, or reversing existing law; (3) the factual contentions have
             evidentiary support or, if specifically so identified, will likely have evidentiary support
             after a reasonable opportunity for further investigation or discovery; and (4) the
             complaint otherwise complies with the requirements ofRule 11.

             I agree to provide the Clerk's Office with any changes to my address where case-related
             papers may be served. I understand that my failure to keep a current address on file with
             the Clerk's Office may result in the dismissal of my case.




              I declare under penalty of perjury that the foregoing is true and correct.




                                   Signed this ==1=3==day of====J=u=l=y======'' 20 ~-



                                    Signature of Plaintllf(s) =T==S=a=m=u=e=l=·""'R=a,,;;;y'?;'=N=o=l=an=d===




                                                        6
                                                               ~I~
